   Case 3:19-mj-05002-TJB Document 1 Filed 01/15/19 Page 1 of 4 PageID: 1




                       UNITED STATES DISTRICT COURT
                          DIsTRIcT OF NEW JERSEY


UNITED STATES OF AMERICA                   :      CRIMINAL COMPLAINT

                                                  Mag. No. 19-5002 (TJB)

DERRICK T.BECKETT

      I, Brian McCaffery, being duly sworn, state that the following is true and
correct to the best of my knowledge and belief. On or about the dates set forth
in Attachment A to this complaint, in the District of New Jersey and elsewhere:

                             SEE ATTACHMENT A

      I further state that I am a Special Agent with the federal Bureau of
Investigation, and that this complaint is based on the following facts:

                             SEE ATTACHMENT B

continued on the attached pages and made a part hereof.



                                           BRIAN McçkRY
                                           SPECIAL AGENT
                                           FEDERAL BUREAU OF INVESTIGATION

SwoRN TO BEFORE ME AND SUBSCRIBED IN MY PRESENCE
JANUARY/, 2019
TRENTON NEW JERSEY

                                                      REC E I V E D
HON. TO(NE J. Bo      OVANNI
UNITED STATES MAGISTRATE JUDGE                             JAN 15 2019
                                                        AT 8:30—    —




                                                           WILLIAM T. WALSH
                                                                CLERK
   Case 3:19-mj-05002-TJB Document 1 Filed 01/15/19 Page 2 of 4 PageID: 2



                                ATTACHMENT A
                              (Hobbs Act Robbery)

     On or about February 27, 2018, in Mercer County, in the District of
New Jersey, and elsewhere, the defendant,

                         DERRICK T. BECKETT

obstructed, delayed, and affected commerce or the movement of any article or
commodity in commerce, by robbery or extortion, and attempted or conspired
so to do, and committed or threatened physical violence to persons or property
in furtherance of a plan or purpose so to do,

      in violation of Title 18, United States Code, Sections 1951(a) and 2.
   Case 3:19-mj-05002-TJB Document 1 Filed 01/15/19 Page 3 of 4 PageID: 3



                               ATTACHMENT B

      I, Brian McCaffery, have been a Special Agent with the Federal Bureau of
Investigation (“FBI”) since 2009. The information contained in this complaint
is based on my personal knowledge and on information obtained from other
sources, including statements made or reported by various witnesses with
knowledge of relevant facts and my review of documents and evidence obtained
through court orders, subpoenas, and other sources. Because this complaint
is submitted for the limited purpose of establishing probable cause, it does not
include every fact that I have learned during the course of the investigation.
Where the contents of documents and the actions, statements, and
conversations of individuals are recounted herein, they are recounted in sum
and substance and in part, and the statements set forth herein are based on
preliminary summaries and quotations of those communications.

       1.    On or about February 27, 2018, officers of the Trenton Police
Department responded to a report of an armed robbery in progress at the
Pioneer Gas Station located at 700 Lalor Street, Trenton, New Jersey (the
“Station”). Two victims were present at the scene. In sum and substance, the
victims reported that an African American male, subsequently identified as
DERRICK T. BECKETT, traveling on foot, approached the first victim outside of
the Station, pointed what appeared to be a handgun at the first victim and
demanded money. The first victim handed BECKETT the money on his person,
at which time BECKETT entered the convenience store located at the Station.
Inside the convenience store, BECKETT pointed what appeared to be a
handgun at the second victim, who was standing behind the store’s cash
register, and demanded that the second victim open the register’s drawer. The
second victim opened the register, removed an amount of money from the
drawer, and handed the money to BECKETT. BECKETT then fled the area on
foot.

       2.     The Station’s convenience store was equipped with video
surveillance, and law enforcement officers responding to the robbery reviewed
the surveillance video. The video depicted an African American male, later
identified as BECKETT, wearing neither a mask nor gloves, carrying what
appeared to be a handgun and pointing it at the second victim behind the
register. During the course of the robbery, the video depicts BECKETT placing
his left hand on the store’s Plexiglas countertop and grabbing or touching an
area near the doorframe of the store’s entrance.

      3.     Law enforcement processed the countertop and door frame area for
fingerprints and recovered latent prints from both surfaces. Preliminary
analysis of at least one of the fingerprints recovered from the Station’s
convenience store came back as a potential match to BECKETT. A search of a
   Case 3:19-mj-05002-TJB Document 1 Filed 01/15/19 Page 4 of 4 PageID: 4



law enforcement database for BECKETT’s name returned, among other things,
a photograph of BECKETT showing strong resemblance to the image of
BECKETT in the surveillance video.

      4.    On or about February 28, 2018, law enforcement officers executing
unrelated warrants took BECKETT into custody at his residence in Trenton,
New Jersey. BECKETT granted consent to search the premises and law
enforcement recovered, among other things, several articles of clothing and a
black semi-automatic-handgun-style RB gun appearing to match the
appearance of items possessed by BECKETT in the surveillance video.

       5.    After being taken into custody, BECKETT provided a statement to
law enforcement in which he admitted to robbing the Station on or about
February 27, 2018, as well as to committing ten other robberies. Additional
investigation revealed significant physical and eyewitness evidence linking
BECKETT to all eleven robberies.
